Case 2:17-cv-11910-MAG-DRG ECF No. 481 filed 11/05/18       PageID.14023     Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   USAMA JAMIL HAMAMA, et al.,

         Petitioners and Plaintiffs,
                                              Case No. 2:17-cv-11910
    v.                                        Hon. Mark A. Goldsmith
                                              Mag. David R. Grand
   REBECCA ADDUCCI, et al.,
                                              Class Action
     Defendants and Respondents.

     ORDER REGARDING NOVEMBER 5, 2018 STATUS CONFERENCE

         The Court held a telephonic status conference on November 5, 2018. During

  the conference, the parties conveyed to the Court that they had come to agreement

  on a number of matters related to completion of discovery and that they expected

  that any outstanding issues could be resolved. The Court directed the parties to

  submit a stipulated proposed order on or before November 9, 2018 memorializing

  the parties’ agreement with respect to discovery. To the extent there are any

  disagreements on the contents of the order, the parties may state their respective

  positions within the proposed order. A telephonic status conference is set for

  November 14, 2018 at 4:30 p.m. The parties will use Petitioners’ call-in telephone

  number for the November 14, 2018 status conference, and for all future telephonic

  status conferences in this matter.

         SO ORDERED.

  Dated: November 5, 2018                     s/Mark A. Goldsmith
        Detroit, Michigan                     MARK A. GOLDSMITH
                                              United States District Judge
Case 2:17-cv-11910-MAG-DRG ECF No. 481 filed 11/05/18         PageID.14024    Page 2 of 2




                           CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing document was served upon counsel of
  record and any unrepresented parties via the Court's ECF System to their respective
  email or First Class U.S. mail addresses disclosed on the Notice of Electronic Filing
  on November 5, 2018.

                                               s/Karri Sandusky
                                               Case Manager




                                           2
